Order filed October 19, 2011




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-10-01129-CV
                                  ____________

                       S.L.A. STUDIO LAND, INC., Appellant

                                          V.

       MOODY FAMILY HOUSING, L.L.C., SRC CONSTRUCTION, INC.,
       SALVATORE R. CARABETTA AND CARABETTA ENTERPRISES, INC.,
                               Appellee


                      On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2007-13583


                                       ORDER

      The clerk’s record was filed February 07, 2011. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The
record does not contain (1) SRC Construction, Inc., Salvatore R. Carabetta and Carabetta
Enterprises, Inc. Motion for Leave to Supplement Evidence (2) the Supplemental
Affidavit    of     Salvatore     R.     Carabetta     filed     March      5,     2010
       The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before October 27, 2011, containing (1) SRC Construction, Inc., Salvatore R.
Carabetta and Carabetta Enterprises, Inc. Motion for Leave to Supplement Evidence (2)
the Supplemental Affidavit of Salvatore R. Carabetta filed March 5, 2010


       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM